Citation Nr: 1203578	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  04-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating higher than 20 percent for postoperative residuals of epigastric hernia.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from November 1989 to April 1990 and from October 1990 to July 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in September 2002 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2003, a statement of the case was issued in March 2004, and a substantive appeal was timely received in April 2009.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In March 2009 and in August 2010, the Board remanded for further development the following issues: whether the reduction in the evaluation of the Veteran's postoperative residuals of an epigastric hernia from 20 percent to 0 percent was proper and entitlement to a compensable rating for postoperative residuals of an epigastric hernia.  Subsequently, a rating decision in October 2011 restored the 20 percent rating for status post repair umbilical abdominal hernia effective, July 1, 2002, which is the date it was reduced.  Therefore this issue is no longer in appellate status.  As noted in the August 2010 remand, the disability at issue was previously characterized as an umbilical abdominal hernia, however as the Veteran underwent an epigastric hernia repair in service followed by post-service incisional and umbilical hernia repairs, the disability has been recharacterized as postoperative residuals of an epigastric hernia.  Further, given that the 20 percent rating has been restored effective July 1, 2002, the issue remaining on appeal is entitlement to a rating higher than 20 percent for postoperative residuals of epigastric hernia as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  As the development requested in the March 2009 and August 2010 remand has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran failed to report for the Decision Review Officer Hearing in July 2006.  

The Board notes that the in the supplemental statement of the case (SSOC) dated in November 2011, there is a typographical error as the SSOC indicates that the current evaluation for epigastric hernia is 30 percent when the actual rating is 20 percent disabling.  

The record shows there are a few matters requiring further clarification.  In February 2004 the Veteran raised the issue of service connection for depression; however, he is currently in receipt of nonservice-connected pension benefits based on depression and insomnia.  A report of contact in April 2009, shows he wanted to switch to compensation benefits from pension benefits.  The Board hereby refers this matter for appropriate action, to include seeking clarification from the Veteran as to the benefits he is claiming.  

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

During the appeal period there has not been any indication of a postoperative large hernia, not well supported by a belt under ordinary conditions. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for the service-connected postoperative residuals of epigastric hernia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7339 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO first provided adequate notice in a post-adjudication letter dated in August 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

To the extent that fully adequate VCAA notice pertaining to degree of disability and effective date came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided substantial content complying VCAA notice, the claim was readjudicated in a SSOC dated in November 2007 and in subsequent SSOCs.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, VA treatment records, records from the Social Security Administration, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in October 2000, March 2001, June 2005, November 2008, and in August 2011.  The Board finds the service and post-service treatment records and the VA examinations are adequate for rating purposes.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The postoperative residuals of an epigastric hernia are evaluated by analogy under Diagnostic Code 7339 for postoperative ventral hernia.  During the appeal period the criteria for rating the digestive system were amended effective July 2, 2001; however, Diagnostic Code 7339 remained unchanged.  Diagnostic Code 7338 for inguinal hernia and Diagnostic Code 7346 for hiatal hernia are not applicable as the Veteran is service connected for a status post repair of umbilical abdominal repair which the Board has recharacterized as postoperative residuals of an epigastric hernia.  As the Veteran is service connected for abdominal scars, a separate rating for residual scars need not be considered.  

Under Diagnostic Code 7339, a 20 percent rating is warranted for a small hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt.  A 40 percent rating is warranted for a large hernia, not well supported by belt under ordinary conditions.  The assignment of a 100 percent rating is warranted for a massive, persistent hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.  

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analysis below will focus on whether the Veteran meets the criteria for a rating higher than 20 percent for postoperative residuals of epigastric hernia.  

Evidence and Analysis

In June 2000 a claim was received from the Veteran for an increased rating for the service-connect hernia.  In a statement in August 2007, the Veteran contended that he has had abdominal hernia due to weakening of the stomach.  In a brief dated in February 2009, the Veteran's representative indicated that the Veteran wore a belt; had swelling; and sharp, severe, and intermittent pain over the umbilical region which was exacerbated by sitting up.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating higher than 20 percent for postoperative residuals of epigastric hernia.  

The pertinent evidence does not show that during the appeal period the Veteran had a large hernia not well supported by a belt under ordinary conditions.  On VA examination in June 2000, the examiner noted the Veteran had multiple umbilical hernia repairs, to include two repairs during service.  Physical examination showed tenderness.  On VA examination in October 2000, the examiner determined that the umbilical hernia had recurred.  On VA examination in March 2001, the hernia repair was intact and the Veteran had some post operative discomfort in the incision.  Subsequent VA medical records in May 2004 and in July 2004 show the Veteran complained of abdominal and epigastric pain.  On VA examination in June 2005, the Veteran complained of pain and physical examination showed no active hernia.  VA records in September 2006 indicate the Veteran requested an abdominal binder.  

More recent examinations were afforded to the Veteran in November 2008 and in August 2011.  On VA examination in November 2008, the Veteran complained of pain, which was sharp, severe and intermittent and aggravated by sitting up and by activities.  Although the Veteran was not wearing a belt at the time of the examination, he reported wearing a belt most of the time.  Physical examination showed no evidence of current umbilical hernia.  On VA examination in August 2011, the examiner noted that the Veteran did not get a belt because he recently moved.  Physical exam showed tenderness over the site of the previous ventral wall hernia in the abdominal midline with thinning of the abdominal wall area of the previous hernia; however, there was no current hernia recurrence.  The examiner noted that the hernia necessitated use of a supporting belt due to the palpable thinning of the abdominal wall in the area of the surgically repaired middle abdominal ventral wall hernia and the supporting belt would reduce the risk of recurrence of the hernia.  

During the appeal period, the Veteran has had abdominal pain and a recurrence of hernia in 2000; however, he does not meet the criteria for a rating higher than 20 percent for residuals of epigastric hernia as there is no evidence that there has been a postoperative large hernia not supported by a belt under ordinary conditions.  In fact during the appeal period, the Veteran has not always worn a belt and was recently advised to wear a support belt to prevent recurring hernia.  Further, there is no evidence of severe diastasis of recti muscles or destruction or weakening of muscular fascial support of the abdominal wall to the point of being inoperable.  Additionally, a CT scan in May 2008 showed no acute findings in the abdomen or pelvis and no abdominal aortic aneurysm or dissection.  Therefore, the Board finds that the disability picture does not more nearly approximate the criteria for a rating higher than 20 percent for the postoperative residuals of epigastric hernia.  

As the criteria for a rating higher than 20 percent for postoperative residuals of epigastric hernia have not been demonstrated, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Finally, the Board notes that the Veteran in June 2000 indicated that he had three hernia surgeries which interfere with his job on a daily basis.  In an Income-Net Worth and Employment Statement received in June 2003, he indicated that he last worked as a barber and one of the reasons he had to quit his job was because he could not stand for extended periods of time due to his stomach problems.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected postoperative residuals of epigastric hernia.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A rating higher than 20 percent for postoperative residuals of epigastric hernia is denied.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447(2009), the Court found that a claim for a total disability rating based upon unemployability (TDIU) was part of the determination of an underlying increased rating claim.  As indicated above, the Veteran in the Income-Net Worth and Employment Statement received in June 2003, indicated that he last worked in 2003 and had to quit his job as a barber because he could not stand for extended periods of time because of his stomach and was too depressed to work.  Records from the Social Security Administration show that in April 2008 the Veteran claimed that the hernia is among the disabilities that has limited his ability to work and that he stopped working in May 2003.  

The Veteran's service-connected disabilities are the following: postoperative residuals of epigastric hernia rated 20 percent disabling, surgical scars of the abdomen rated 10 percent disabling, post operative residuals of anal fistula rated as noncompensable, and hemorrhoids rated noncompensable.  Therefore, he does not meet the percentage criteria laid out in 38 C.F.R. § 4.16(a) for the grant of a TDIU.  While that is the case, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b). 

If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) may award TDIU.  38 C.F.R. § 4. 16(b).  The Board cannot award TDIU on this basis in the first instance.  Where the Veteran does not meet the percentage requirements, but there is evidence of unemployability, the Board is required to remand the claim for consideration by the Director of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) indicated that the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  

Accordingly, the case is REMANDED for the following action: 

1. Ensure VCAA compliance on the claim for TDIU.  Notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish disability ratings and effective dates for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. After completing the above requested development, the RO should undertake any further development warranted by the record, to include scheduling the Veteran for an appropriate VA examination to determine the effect of his service-connected postoperative residuals of epigastric hernia and other service-connected disabilities on his employability.  The examiner should generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The relevant evidence in the claims file should be made available to and thoroughly reviewed by the examiner in connection with the examination. 

Based on examination findings and other evidence contained in the claims file, the examiner should offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment solely due to his postoperative residuals of epigastric hernia and other service-connected disabilities.  The examiner should take into consideration the Veteran's education, skills and employment history in such an analysis.  The report of examination should include a complete rationale for all opinions expressed. 

3. If the examiner finds that the postoperative residuals of epigastric hernia and other service-connected disabilities render the Veteran unemployable, or other evidence to that effect is received, the claims folders should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b) . 

4. Thereafter, the claim should be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


